Case 2:17-cv-11845-DML-SDD ECF No. 255 filed 10/03/19                  PageID.5281       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 ROBERT MARTIN, as Personal Representative
 of the estate of DARLENE MARTIN,
 Deceased,

                        Plaintiff,                            Case Number 17-11845
 v.                                                           Honorable David M. Lawson


 MICHIGAN DEPARTMENT OF
 CORRECTIONS, LT. MICHAEL NELSON,
 SGT. EARL FISHER, OFFICER DANITRA
 CALLINGTON, OFFICER WANDA
 LOWE, OFFICER TRACI MAUPINS,
 OFFICER SAMANTHA MASON,
 OFFICER PAUL McPHERSON, OFFICER
 RENIKA McQUEEN, OFFICER KRISTIN POTTER,
 CORIZON HEALTH, INC., MHM CORRECTIONAL
 SERVICES, INC., MHM SERVICES, INC.,
 JUAN GARBINSKI, MSW, MARGARET A.
 GETTY, MA, INEZ B. PORTER, LMSW,
 VINCENT PERNELL, MD, KATHERINE
 HAMMONS, RN, PENNIE LOTT, RN, KELLY
 M. McDONNELL, RN, WARREN MILLICENT,
 DAVID JOHNSON, BEVERLY SMITH,
 SGT. ANDREWS, SHANNON BASS,
 DIANNA CALLAHAN, LASHAWNA DONALD,
 VINCENT GAUCI, ALEXIA JOHNSON,
 LT. THOMAS LENGYEL, CO KITTIE
 PAUL-TWITTY, SGT. ROE, CO R’KIA
 TAYLOR, AUC DENISE ARMSTRONG,
 CLAIRE PEI, and CO TAMMY YOUNG,
 Jointly and Severally,

                   Defendants.
 _______________________________________________/

         ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT,
      APPROVING SETTLEMENT AND DISTRIBUTION, AND DISMISSING CASE

        This matter came before the Court on the plaintiff’s motion to approve a settlement.

 Plaintiff Robert Martin, who is the personal representative of his deceased mother’s estate, alleged
Case 2:17-cv-11845-DML-SDD ECF No. 255 filed 10/03/19                    PageID.5282       Page 2 of 4



 in a complaint that the defendants violated the civil rights of his mother, Darlene Martin, when she

 was an inmate in the custody of the Michigan Department of Corrections, and that as a result, she

 ultimately died. The plaintiff’s decedent is survived by her son, two sisters, four grandchildren,

 and a great-grandchild. One grandchild and the great-grandchild are minors. Therefore, the Court

 appointed Brian J. Casey as guardian ad litem to advise the Court on whether the settlement is fair

 and the distribution of the settlement funds appropriate. On September 27, 2019, Mr. Casey filed

 his report, in which he concluded that the settlement in this case is fair, adequate, and in the minor

 heirs’ best interest. Mr. Casey also states that the costs expended by the plaintiff’s attorneys are

 reasonable and necessary to prosecute the action, and the proposed attorney fee to be paid from

 the settlement proceeds is in an amount that corresponds to the fee agreement and otherwise is

 reasonable.

        The Court held a hearing in open court on October 2, 2019. The parties propose to settle

 the case by payment to the Estate of Darlene Martin of $1,250,000, of which $550,000 will be paid

 by the State of Michigan on behalf of the Michigan Department of Corrections and its defendant-

 employees. The personal representative testified under oath that all the potential heirs agreed with

 the proposed distribution except Kenyatta Willis, a grandchild. Mr. Willis did not appear at the

 hearing because he is a prisoner in the custody of the Michigan Department of Corrections. He

 sent a representative — a non-attorney — who was permitted to speak and express Mr. Willis’s

 views. Mr. Willis also sent a letter to the Court stating that he believed the distribution was not

 fair because he was not to receive any share of the settlement proceeds.

        Mr. Willis did not offer any information that suggested that he had an enduring relationship

 with his grandmother, other than a suggestion that they occasionally exchanged letters while they

 both were incarcerated. Certainly, he has not offered any evidence that he enjoyed a status with
Case 2:17-cv-11845-DML-SDD ECF No. 255 filed 10/03/19                     PageID.5283   Page 3 of 4



 her that differed in any way from that of the decedent’s other grandchildren, who also will take

 nothing from the proposed distribution.

        The settlement is fair, adequate, and reasonable and in the best interest of the estate. The

 proposed distribution is fair and will be approved.

        Accordingly, it is ORDERED that the plaintiff’s motion to approve the settlement is

 GRANTED and the settlement in the amount of $1,250,000 is APPROVED. The following

 distribution is approved:

                a.      Payable to Feiger, Fieger, Kenney & Harrington,
                        attorneys, for costs expended:                        $ 87,877.42

                b.      Payable to Feiger, Fieger, Kenney & Harrington,
                        attorneys, as an attorney fee:                        $ 387,374.19

                c.      Payable to the State of Michigan to resolve its
                        medical lien:                                         $ 26,644.14

                d.      Payable to Medicare to resolve to resolve its
                        lien claim (less final payoff determined after
                        applying its share of the procurement formula):       $    942.90

                e.      Distribution of the net proceeds, $747,161.35, to
                        the interested parties as follows:

                        Robert Martin (son)                                   $707,161.35
                        Patricia Ellington (sister)                           $ 20,000.00
                        Ava Rowe (sister)                                     $ 20,000.00
                        Shalisae Martin (grandchild)                          $      0.00
                        Yasmeen Martin (grandchild)                           $      0.00
                        Dallaz Martin (monor grandchild)                      $      0.00
                        Kenyattta Willis (grandchild)                         $      0.00
                        Phoenix Inez Martin (minor great-grandchild)          $      0.00

        It is further ORDERED that attorneys Feiger, Fieger, Kenney & Harrington SHALL

 PAY to Brian J. Casey as guardian ad litem from its share of the costs distribution the sum of

 $900.00, payable forthwith.
Case 2:17-cv-11845-DML-SDD ECF No. 255 filed 10/03/19                            PageID.5284    Page 4 of 4



         It is further ORDERED that Robert Martin must pay to Medicare the remaining balance

 of its lien from his share of the distribution.

         It is further ORDERED that Robert Martin, as the personal representative of the estate of

 Darlene Martin, deceased, is hereby authorized and empowered to settle and compromise any

 and all potential claims arising out of the plaintiff’s claims against the defendants.

         It is further ORDERED that the defendants shall tender the settlement proceeds to the

 attorney for the plaintiff as soon as possible, but in no event later than October 9, 2019.

         It is further ORDERED that Robert Martin, as the personal representative of the estate of

 Darlene Martin, deceased, is authorized and empowered to execute and deliver any and all

 agreements and releases to accomplish the full, final, and complete settlement and satisfaction of

 all claims on behalf of the estate, and discharge all liability of the defendants; and to lodge those

 executed documents with his attorney, who shall tender them to the defendants upon receipt of

 the settlement proceeds.

         It is further ORDERED that the matter is DISMISSED WITH PREJUDICE.

                                                                      s/David M. Lawson
                                                                      DAVID M. LAWSON
                                                                      United States District Judge

 Date: October 3, 2019



                                            PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was
                         served upon each attorney or party of record herein by
                         electronic means or first-class U.S. mail on October 3, 2019.

                                                    s/Susan K. Pinkowski
                                                    SUSAN K. PINKOWSKI
